DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot on grounds of new rejection.  Examiner requests that the Applicant specify what the first and second voltage sources are in regards to figures so that a more sufficient search may be conducted.  

Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LIAO et al. (LIAO) (US 2016/01336886 A1).
	In regards to claim 1, LIAO (Fig. 28 and associated text) discloses a semiconductor arrangement (Fig. 28), comprising: a molding layer (item 209); a first capacitor (second item 144 plus second item 124 plus 160 from left to right), comprising: a first vertical conductive structure (second item 144 from left to right, paragraph 25) within the molding layer (item 209); a second vertical conductive structure (second item 124 from left to right, paragraph 25) within the molding layer (item 209); and a first high-k dielectric material (items 160 paragraphs 27, 43, 61) between the first vertical conductive structure (second item 144 from left to right, paragraph 25) and the second vertical conductive structure (second item 124 from left to right, paragraph 25), wherein the first high-k dielectric material (item 160, paragraphs 27, 43, 61) is different than a material of the molding layer (item 209, paragraphs 27, 43, 61); and a second capacitor (items 205 plus 207), comprising: a third vertical conductive structure (items 205 plus 207), wherein a first portion of the molding layer (item 209) is between the second vertical conductive structure (second item 124 from left to right, paragraph 25) and the third vertical conductive structure (items 205 plus 207).   
	It would have been obvious to one of ordinary skill in the art to modify the invention of LIAo to have a first high-k dielectric material different from molding layer for the purpose of different/desired k values, capacitance and design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 2, LIAO (Fig. 28 and associated text) discloses wherein the molding layer (item 209) is in contact with the first high-k dielectric material (item 160).  Examiner notes the Applicant has not given a special definition the term “contact”, therefore certain features can be in “direct” or “indirect” contact.
	In regards to claim 3, LIAO (Fig. 28 and associated text) discloses comprising a third capacitor (first item 124 plus second item 144 plus 160) comprising: the first vertical conductive structure (second item 144 from left to right, paragraph 25); a fourth vertical conductive structure (first item 124 from left to right) within the molding layer (item 209); and a second high-k dielectric material (item 160) between the first vertical conductive structure (second item 144 from left to right) and the fourth vertical conductive structure (first item 124 from left to right).
	In regards to claim 4, LIAO (Figs. 28 and associated text) does not specifically disclose wherein the first high-k dielectric material (items 160, paragraphs 23, 47, 60, 61) is different than the second high-k dielectric material (items 160, paragraphs 23, 47, 60, 61).
	It would have been obvious to one of ordinary skill in the art to modify the invention of LIAo to have a first high-k dielectric material different from the second high-k dielectric material for the purpose of different/desired k values, capacitance and design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 5, LIAO does not specifically disclose wherein a width of the first high-k dielectric material is different than a width of the second high-k dielectric material.  However, LIAO (Figs. 20 and 28) show high-k dielectric material (item 160) of different widths.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a width of the first high-k dielectric material being different than a width of the second high-k dielectric material for the purpose capacitance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 6, LIAO (Figs. 28 and associated text) discloses comprising an active device (item 208) within the molding layer (item 209), wherein the active device (item 208) is spaced apart from the first vertical conductive structure (second item 144 from left to right) by a second portion of the molding layer (item 209).
	In regards to claim 7, LIAO (Figs. 2, 20, 28 and associated text) discloses comprising a conductive element (item 204) underlying a vertical conductive structure (first or second item 124 from left to right).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have the conductive element underlying the first vertical conductive structure, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 8, LIAO (Figs. 2, 20, 28 and associated text) discloses comprising an insulator layer (item 203) under the first vertical conductive structure (first or second item 124from left to right), but does not specifically disclose wherein the conductive element (item 204) is embedded in the insulator layer (item 203).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have the conductive element embedded in the insulator layer, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 9, LIAO (Figs. 2, 20 and associated text) does not specifically disclose wherein the second capacitor (item 205 plus 207) comprises: a fourth vertical conductive structure within the molding layer, wherein the third vertical conductive structure (item 205 plus 207) is between the second vertical conductive structure and the fourth vertical conductive structure; and a second high-k dielectric material between the third vertical conductive structure (item 205 plus 207) and the fourth vertical conductive structure.
	It would have been obvious to modify the invention of LIAO with a fourth vertical conductive structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	Examiner notes it would not be beyond one of ordinary skill in  the art to substitute another item 100 in place of items 205 plus 207.
	In regards to claim 10, LIAO (Figs. 2, 20, 28 and associated text) discloses wherein the first vertical conductive structure and the fourth vertical conductive structure  are coupled to a first voltage source (items 212, 214, paragraph 73).
	In regards to claim 11, LIAO (Figs. 2, 20, 28 and associated text) discloses wherein the first vertical conductive structure and the third vertical conductive structure are coupled to a first voltage source (items 212, 214, paragraph 73).
	In regards to claim 12, LIAO (Figs. 2, 20, 28 and associated text) discloses comprising: a first insulator layer (item 203) under the first vertical conductive structure  and the second vertical conductive structure and in contact with the second vertical conductive structure; and a second insulator layer (item 211) over the first vertical conductive structure and the second vertical conductive structure and in contact with the first vertical conductive structure.
	In regards to claim 13, LIAO (Fig. 28 and associated text) discloses comprising: an active device (item 208) within the molding layer (item 209); and a second high-k dielectric material (items 209, 160), wherein the active device (item 208) is spaced apart from the first vertical conductive structure (second item 144 from left to right) by a second portion of the molding layer (item 209) and the second high-k dielectric material (item 160).
	In regards to claim 14, LIAO (Figs. 20, 28 and associated text) discloses a semiconductor arrangement (Figs. 2, 20), comprising: a molding layer (item 209); a first capacitor (first items 144 plus first item 124 from left to right plus 160), comprising: a first vertical conductive structure (first item 124 from left to right) within the molding layer (item 209); a second vertical conductive structure (first item 144 from left to right) within the molding layer (item 209); and a first high-k dielectric material (item 160) between the first vertical conductive structure (first item 124 from left to right) and the second vertical conductive structure (first item 144 from left to right), wherein the first high-k dielectric material (item 160) is different than a material of the molding layer (item 209); and a second capacitor (second item 144 plus second item 124 from left to right plus 160), comprising: a third vertical conductive structure (second item 124 from left to right), wherein the third vertical conductive structure (second item 124 from left to right) and the first vertical conductive structure (first item 124 from left to right) are coupled to a first voltage source (items 204); and a fourth vertical conductive structure (second item 144 from left to right) between the second vertical conductive structure (first item 144 from left to right) and the third vertical conductive structure (second item 124 from left to right).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention LIAO, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 16, LIAO (Figs. 2, 20, 28 and associated text) discloses wherein the second capacitor comprises a second high-k dielectric material (item 160) between the third vertical conductive structure (second item 124 from left to right) and the fourth vertical conductive structure (second item 144 from left to right).
	In regards to claim 17, LIAO (Figs. 2, 20 and associated text) discloses wherein the second vertical conductive structure (first item 144 left to right) and the fourth vertical conductive structure ((second item 144 from left to right) are coupled to a second voltage source (items 210, 212, 214, paragraph 73) different than the first voltage source (item 204).
	In regards to claim 18, LIAO (Figs. 2, 20, 28 and associated text) discloses a semiconductor arrangement (Figs. 2, 20, 28), comprising: a molding layer (item 209); an active device (item 208); and a first capacitor spaced apart from the active device (item 208) by the molding layer (item 209), wherein the first capacitor (first item 206 plus second item 206 from left to right plus item 209 or 160) comprises: a first vertical conductive structure (first or second item 206 form left to right) within the molding layer (item 209); a second vertical conductive structure (first or second item 206 form left to right) within the molding layer (item 209); and a first high-k dielectric material (items 209, 160) between the first vertical conductive structure (first or second item 206 form left to right) and the second vertical conductive structure (first or second item 206 form left to right), wherein the first high-k dielectric material (items 209, 160) is in contact with the molding layer (item 209) and the first high-k dielectric material (item 160) is different than a material of the molding layer (item 209).  Examiner notes that the Applicant has not given a special definition to the term “contact” therefore certain features can be in “direct” or “indirect” contact.
	In regards to claim 19, LIAO (Figs. 2, 20, 28and associated text) discloses all of the limitations except a fourth conductive structure.  
	It would have been obvious to modify the invention of LIAO with a fourth vertical conductive structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	Examiner notes it would not be beyond one of ordinary skill in  the art to substitute another item 100 in place of items 205 plus 207.
	In regards to claim 20, LIAO (Figs. 2, 20, 28 and associated text) discloses a second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160), comprising: the second vertical conductive structure (first or second item 206 form left to right); a third vertical conductive structure (third or fourth item 206 form left to right); and a second high-k dielectric material (item 209, 160) between the second vertical conductive structure (first or second item 206 form left to right) and the third vertical conductive structure (third or fourth item 206 form left to right).
	In regards to claim 21, LIAO (Figs. 2, 20, 28 and associated text) discloses wherein the first high-k dielectric material (item 160) in contact with the molding layer (item 209).  Examiner notes that the Applicant has not given a special definition to the term “contact” therefore certain features can be in “direct” or “indirect” contact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 4, 2022